DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/18/2021, in which claims 1, 8 were amended, claims 17-20 were cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 1 and 8, claims 1 and 8 recites the limitation “wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry detecting end point detection method.” First, the term “a chemistry detecting” is found nowhere in the original specification. In addition, claim 1 and 8 cover any chemistry detecting end point detection method. However, the original specification only discloses one end point detection method is second ion mass spectrometry or SIMS. There is no evidence anywhere else in the record showing that Applicant uses any other chemistry detecting end point detection method. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention in which a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using any chemistry detecting end point detection method as claimed. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1, claim 8 and all claims depending therefrom were not in possession of Applicant at the time of filing.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, claim 1 and claim 8 recite the limitation “removing said portion of the dielectric layer to provide a portion of the electrically conductive mask having a height of 10 nm or less that is exposed” which can include a height of less than 1nm. However, claim 1 and claim 8 later recite the limitation “a difference in height between the upper surface of the electrically conductive mask and the spacers abutting a sidewall of the electrically conductive mask ranges from 1 nm to 10 nm” which require the exposed portion of the electrically conductive mask having a height of greater than 1nm. Thus it is unclear how to form exposed portion of the electrically conductive mask having a height of greater than 1nm and a height of less than 1nm.
In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and claim 8 recite the broad recitation “10 nm or less”, and the claims also recite “1 nm to 10 nm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-12, 14, 16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub. 20070120210) in view of Chen et al. (US Pub. 20150069541), Hong et al. (US Pub. 20050260773), Park et al. (US Pub. 20150287907), Sung et al. (US Pub. 20020074544) and Paranjpe et al. (US Pub. 20120223048).
Regarding claims 1 and 21, Yuan et al. discloses Fig. 1, Fig. 3a, Fig. 5a-5e, Fig. 6a, Fig. 8b, paragraph [0006], [0009], [0012], [0024]-[0025], [0045], [0057]-[0060] a method of forming a memory device, the method comprising:
forming a magnetic tunnel junction [10] on a first electrode [20] using an electrically conductive mask [50] and subtractive etch method [Fig. 1, Fig. 3a, Fig. 5a, Fig. 6a, paragraph [0006], [0012], [0024], [0045]]; 
forming at least one dielectric layer [120] to encapsulate the magnetic tunnel junction [10][Fig. 5b, paragraph [0024]];

removing said portion of the at least one dielectric layer [120] that is present on the electrically conductive mask [50] by ion beam etching to form a top contact for the magnetic tunnel junction [10] to provide a portion of the electrically conductive mask [50] having a height that is exposed [Fig. 5e, Fig. 8b, paragraph [0025]-[0026], [0058]-0059]]; 
wherein removing the portion of the at least one dielectric layer [120] produces spacers [remaining of 120] having an L-shaped cross-sectional geometry and a substantially conformal thickness from a remaining portion of the at least one dielectric layer [120], there is a difference in height between the upper surface of the electrically conductive mask [50] and the spacers [remaining of 120] abutting a sidewall of the electrically conductive mask [50] [Fig. 5e]; and 
forming a second electrode [Cu damascene electrode or bit line or top electrode] in contact with the electrically conductive mask [50][Fig. 2, paragraph [0021], [0025], [0026], [0059]-[0060]].
Yuan et al. fails to disclose 
the electrically conductive mask being composed of a doped semiconductor material.
Park et al. discloses in Fig. 4B, Fig. 6-Fig. 7, paragraph [0080], paragraph [0116]
the electrically conductive mask [TE] or [M] being composed of a doped semiconductor material.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Yuan et al. fails to disclose
said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer while the portion of the at least one dielectric layer being milled by the collimated beam is rotated simultaneously uniformly removing said portion of the dielectric layer;
wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry end point detection method;
wherein the chemistry detecting end point detection is provided by secondary ion mass spectrometry (SIMS).
Sung et al. discloses in Fig. 2 and paragraph [0026]
removing said portion of a dielectric layer [13] by ion beam etching, said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer [13] while the portion of the at least one dielectric layer [13] being milled by the collimated beam is rotated.

removing said portion of a dielectric layer [masking layer/hard mask] by ion beam etching, said ion beam etching comprising a beam of argon focused onto said portion of the dielectric layer [masking layer/hard mask] for increasing etching selectivity of the masking layer/hardmask layer. 
Paranjpe further discloses that ion beam etching comprising a collimated beam to eliminate any significant divergence which may manifest as an uneven forming of the structure's sidewalls and may also lead to profile asymmetry.
Paranjpe further discloses that 
said ion beam etching comprising a collimated beam focused onto said portion of a material layer while the substrate is rotated to provide uniformly angle-of-incidence effects.  
Paranjpe further discloses in paragraph [0155] that a timed process, or an end-point monitor such as the optical end-point monitor from Verity Instruments or the SIMS end-point monitor from Hiden could be used to stop the IBE.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sung et al. and Paranjpe into the method of Yuan et al. to include said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer while the portion of the at least one dielectric layer being milled by the collimated beam is rotated simultaneously uniformly removing said portion of the dielectric layer; wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry end point detection method; wherein the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Yuan fails to disclose 
the first electrode formed within a trench of a substrate;
the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height ranging from 50nm to 200 nm;
wherein the height of the exposed portion of the electrically conductive mask is 10nm or less;
the difference in height between the upper surface of the electrically conductive mask and the spacers abutting a sidewall of the electrically conductive mask ranges from 1 nm to 10 nm.
Hong et al. discloses in Fig. 7, Fig. 9, paragraph [0032]-[0033], [0042], [0049], 
the first electrode [23] formed within a trench of a substrate [21 and 22];
the first electrode [23], the magnetic tunnel junction [24 and 25] and the electrically conductive mask [26] being present in a pillar;

Chen et al. discloses in Fig. 2A-2B, paragraph [0001], [0020]-[0023]
the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less [320nm or less].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong et al. and Chen et al. into the method of Yuan et al. to include the first electrode formed within a trench of a substrate; the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less; wherein the height of the exposed portion of the electrically conductive mask is 10nm or less. The ordinary artisan would have been motivated to modify Yuan et al. in the above manner for the purpose of providing a suitable method for forming the bottom electrode; providing suitable height of the exposed portion of the electrically conductive mask so as the distance from a bit line or word line to an underlying free layer in a magnetic tunnel junction (MTJ) can be smaller thereby leading to an MRAM chip with higher performance; providing suitable configuration and optimal height of an MRAM cell structure including the bottom electrode, MJT and cap layer to achieve scaling of MRAM memory cells [paragraph [0032] and [0042] of Hong et al.], paragraph [0002], [0021]-[0022] of Chen et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 2, 7, 9, 16, Yuan et al. discloses in Fig. 5e, wherein a remaining portion of the at least one dielectric layer [120] is present over the first electrode [20]; wherein the remaining portion of the at least one dielectric layer [120] is that present is over the first electrode [20] extends to be in contact with a sidewall portion of the electrically conductive mask [50].

Regarding claims 3, 10-12, and 19, Yuan et al. discloses in Fig. 1, Fig. 3a, Fig. 5a, Fig. 6a, paragraph [0006], [0024], [0045] wherein the magnetic tunnel junction [10] comprises a first ferromagnetic plate [pinned layer] that is present on the first electrode, a dielectric layer [barrier layer or junction layer 30] that is present on the first ferromagnetic plate [pinned layer], and a second ferromagnetic plate [free layer 40] that is present on the dielectric layer [barrier layer or junction layer 30].

Regarding claims 5 and 14, Yuan et al. discloses in Fig. 5b
wherein said forming the at least one dielectric layer [120] to encapsulate the magnetic tunnel junction stack [10] comprises depositing the at least one dielectric layer [120] on an upper surface of the electrically conductive mask [50], a sidewall surface of the electrically conductive mask [50], a sidewall surface of the magnetic tunnel junction [10], a surface of the first electrode [20] adjacent to the magnetic tunnel junction [10].
Hong et al. discloses in Fig. 5
wherein said forming the at least one dielectric layer [27] to encapsulate the magnetic tunnel junction stack [24 and 25] comprises depositing the at least one dielectric layer [27] on an upper surface of the electrically conductive mask [26], a sidewall surface of the electrically conductive mask [26], a sidewall surface of the magnetic tunnel junction [24 and 25], a surface of the first electrode [23] adjacent to the magnetic tunnel junction [24 and 25], and a surface of the substrate [21 and 22]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong et al. into the 
Thus, the combination of Yuan et al. and Hong et al. discloses limitation of claim 5 and 14.

Regarding claims 8 and 22, Yuan et al. discloses Fig. 1, Fig. 3a, Fig. 5a-5e, Fig. 6a, Fig. 8b, paragraph [0006], [0009], [0012], [0024]-[0025], [0045], [0057]-[0060] a method of forming a memory device, the method comprising:
forming an electrically conductive mask [50] on a magnetic tunnel junction [10] that is present on a first electrode [20] [Fig. 1, Fig. 3a, Fig. 5a, Fig. 6a, paragraph [0006], [0012], [0024], [0045]]; 
forming at least one dielectric layer [120] to encapsulate the magnetic tunnel junction [10][Fig. 5b, paragraph [0024]];
removing said portion of the at least one dielectric layer [120] that is present on the electrically conductive mask [50] by ion beam etching to form a top contact for the magnetic tunnel junction [10], wherein a portion of the electrically conductive mask [50] having a height is exposed [Fig. 5e, Fig. 8b, paragraph [0025]-[0026], [0058]-0059]]; 
wherein removing the portion of the at least one dielectric layer [120] produces spacers [remaining of 120] having an L-shaped cross-sectional geometry and a 
forming a second electrode [Cu damascene electrode or bit line or top electrode] in contact with the electrically conductive mask [50][Fig. 2, paragraph [0021], [0025], [0026], [0059]-[0060]].
Yuan et al. fails to disclose 
the electrically conductive mask being composed of a doped semiconductor material.
Park et al. discloses in Fig. 4B, Fig. 6-Fig. 7, paragraph [0080], paragraph [0116]
the electrically conductive mask [TE] or [M] being composed of a doped semiconductor material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Yuan et al. to include the electrically conductive mask being composed of a doped semiconductor material. The ordinary artisan would have been motivated to modify Yuan et al. in the above manner for the purpose of providing suitable alternative materials of the conductive mask [paragraph [0080], paragraph [0116] of Park et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Yuan et al. fails to disclose

wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry end point detection method;
wherein the chemistry detecting end point detection is provided by secondary ion mass spectrometry (SIMS).
Sung et al. discloses in Fig. 2 and paragraph [0026]
removing said portion of a dielectric layer [13] by ion beam etching, said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer [13] while the portion of the at least one dielectric layer [13] being milled by the collimated beam is rotated.
Paranjpe et al. discloses in paragraph [0091]-[0095], [0151], [0155]-[0158]
removing said portion of a dielectric layer [masking layer/hard mask] by ion beam etching, said ion beam etching comprising a beam of argon focused onto said portion of the dielectric layer [masking layer/hard mask] for increasing etching selectivity of the masking layer/hardmask layer. 
Paranjpe further discloses that ion beam etching comprising a collimated beam to eliminate any significant divergence which may manifest as an uneven forming of the structure's sidewalls and may also lead to profile asymmetry.
Paranjpe further discloses that 

Paranjpe further discloses in paragraph [0155] that a timed process, or an end-point monitor such as the optical end-point monitor from Verity Instruments or the SIMS end-point monitor from Hiden could be used to stop the IBE.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sung et al. and Paranjpe into the method of Yuan et al. to include said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer while the portion of the at least one dielectric layer being milled by the collimated beam is rotated simultaneously uniformly removing said portion of the dielectric layer; wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry end point detection; wherein the chemistry detecting end point detection is provided by secondary ion mass spectrometry (SIMS).  The ordinary artisan would have been motivated to modify Yuan et al. in the above manner for the purpose of providing detail description of ion beam etching [paragraph [0026] of Sung et al.]; providing suitable ion sources, process conditions of ion beam etching to provide desired etching selectivity, to eliminate any significant divergence and to provide uniformly angle-of-incidence effects; providing suitable methods for stop the IBE at appropriate time to provide desired etch profile [paragraph [0091]-[0095], [0151], [0155]-[0158] of Paranjpe]. Further, it would have been obvious to try one of the known KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Yuan fails to disclose 
the first electrode formed within a trench of a substrate;
the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height ranging from 50nm to 200 nm;
wherein the height of the exposed portion of the electrically conductive mask is 10nm or less;
the difference in height between the upper surface of the electrically conductive mask and the spacers abutting a sidewall of the electrically conductive mask ranges from 1 nm to 10 nm.
Hong et al. discloses in Fig. 7, Fig. 9, paragraph [0032]-[0033], [0042], [0049], 
the first electrode [23] formed within a trench of a substrate [21 and 22];
the first electrode [23], the magnetic tunnel junction [24 and 25] and the electrically conductive mask [26] being present in a pillar;
wherein the height of the exposed portion of the electrically conductive mask [26] is 10nm or less [50 to 190 angstrom].
Chen et al. discloses in Fig. 2A-2B, paragraph [0001], [0020]-[0023]
the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height  no greater than 200 nm [320nm or less].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong et al. and Chen et al. into the method of Yuan et al. to include the first electrode formed within a 
Hong discloses wherein the height of the exposed portion of the electrically conductive mask [26] is 5nm-19nm [50 to 190 angstrom]. Yuan discloses wherein the height of the exposed portion of the electrically conductive mask is the same as the difference in height between the upper surface of the electrically conductive mask and the spacers abutting a sidewall of the electrically conductive mask. Thus, the combination of Yuan and Hong discloses the claimed limitation of the difference in height between the upper surface of the electrically conductive mask and the spacers abutting a sidewall of the electrically conductive mask ranges from 1nm to 10nm [5nm-10nm].  
In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub. 20070120210) in view of Chen et al. (US Pub. 20150069541), Hong et al. (US Pub. 20050260773), Sung et al. (US Pub. 20020074544) and Park et al. (US Pub. 20150287907) and Paranjpe et al. (US Pub. 20120223048) as applied to claims 3, 5, 8 and 12, above and further in view of Wang et al. (US Pub. 20090209050).
Regarding claims 4 and 13, Yuan et al. fails to disclose 
wherein the forming of the magnetic tunnel junction on the first electrode using the electrically conductive mask comprises:
depositing material layers for the first ferromagnetic plate, the dielectric layer, the second ferromagnetic plate and the electrically conductive mask; 
etching the material layer for the electrically conductive mask with an anisotropic etch that is selective to the photoresist mask; and 
etching the material layer for the first ferromagnetic plate, the dielectric layer, and the second ferromagnetic plate with an anisotropic etch using the electrically conductive mask as an etch mask.
Wang et al. discloses in Fig. 5-Fig. 8, paragraph [0028]-[0031]

depositing material layers [262 (CoFe) and/or 264 (CoFeB), 265 (MgO), 266 (CoFeB) and 28] for the first ferromagnetic plate [402 (CoFe) and/or 404 (CoFeB)], the dielectric layer [405 (MgO)], the second ferromagnetic plate [406 (CoFeB)] and the electrically conductive mask [36]; 
forming a photoresist mask [32] over a portion of the material layer [28] for the electrically conductive mask [36] that is present over the first electrode [24/25]; 
etching the material layer [28] for the electrically conductive mask [36] with an anisotropic etch that is selective to the photoresist mask [32]; and 
etching the material layer [262 (CoFe) and/or 264 (CoFeB), 265 (MgO), 266 (CoFeB)] for the first ferromagnetic plate [402 (CoFe) and/or 404 (CoFeB)], the dielectric layer [405 (MgO)] and the second ferromagnetic plate [406 (CoFeB)] with an anisotropic etch using the electrically conductive mask [36] as an etch mask.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wang et al. into the method of Yuan et al. to include wherein the magnetic tunnel junction comprises a first ferromagnetic plate that is present on the first electrode, a dielectric layer that is present on the first ferromagnetic plate, and a second ferromagnetic plate that is present on the dielectric layer; wherein the forming of the magnetic tunnel junction on the first electrode using the electrically conductive mask comprises: depositing material layers for the first ferromagnetic plate, the dielectric layer, the second ferromagnetic plate and the electrically conductive mask; etching the material layer for the electrically conductive KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 6 and 15, Yuan fails to disclose 
wherein said forming of the at least one dielectric layer comprises plasma enhanced chemical vapor deposition (PECVD), atomic layer deposition (ALD) or a combination thereof [PECVD].
Wang et al. discloses in paragraph [0037] wherein said forming of the at least one dielectric layer [46] comprises plasma enhanced chemical vapor deposition (PECVD), atomic layer deposition (ALD) or a combination thereof [PECVD]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wang et al. into the method of Yuan et al. to include wherein said forming of the at least one dielectric layer comprises plasma enhanced chemical vapor deposition (PECVD). The ordinary artisan .

Response to Arguments
Applicant’s arguments with respect to claims 1-16, 21-22 have been considered but are moot in view of the new ground of rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822